PER CURIAM.
In this dissolution of marriage proceeding, Mark Ard (the Husband) appeals from the nonfinal order awarding Donna Ard (the Wife) temporary support. Because the record does not contain competent, substantial evidence to support the Wife’s need for temporary alimony, we reverse and remand for further proceedings.
Although temporary awards of alimony are within the trial court’s broad discretion, they must be supported by competent, substantial evidence that demonstrates the need for support and the paying spouse’s ability to pay. Breitenbach v. Breitenbach, 838 So.2d 1266, 1267 (Fla. 2d DCA 2003); Driscoll v. Driscoll, 915 So.2d 771, 773 (Fla. 2d DCA 2005); see § 61.071, Fla. Stat. (2016). The alimony award in this case was not accompanied by any findings concerning the Wife’s need for support. Nevertheless, it appears that the award was based, in significant part, on “anticipated” household expenses the Wife testified she would incur when she moved from her mother’s home, where she had been living rent free for almost four years since the parties’ separation. The record is devoid of any evidence concerning when the Wife would actually move from her mother’s home and begin incurring these expenses. Accordingly, we conclude that there is insufficient evidence in the record to support the Wife’s present need for temporary alimony.
REVERSED and REMANDED.
B.L. THOMAS, RAY, and OSTERHAUS, JJ., CONCUR.